The Chancellor.
Fraud is a conclusion of law upon facts. In pleading it, the rule is, that it is not sufficient to charge it in general terms. The pleadings must point out and state the facts which are *40relied on as constituting it with enough particularity to enable the person charged to deny and disprove or explain those facts. He has the right to know in advance of his answer and the production of his proofs just what he will be required to meet. Story’s Eq. Pl. § 251; Smith v. Wood, 15 Stew. Eq. 567. But the principle which underlies this rule is inapplicable where a presumption against the instrument or transaction complained of arises from the existence of a confidential relation between the parties, under the influence of which relation the agreement, gift, release or settlement was made, for such presumption will throw the burthen upon the defendant to affirmatively show that the dealing and its outcome were free from every species of imposition. The presumption alluded to conspicuously arises where the transaction is between a guardian and his ward under the influence which usually attends that relation. Professor Pomeroy (2 Pom. Eq. Jur. § 961) says of dealings in such a relation:
“ The relation is so intimate, the dependence so complete, the influence so great, that any transaction between the two parties or by the guardian alone, through which the guardian obtained a benefit, entered into while the relation exists, are in the highest degree suspicious, and the presumption against them is so strong that it is hardly possible for them to be sustained. * * * This influence is presumed to last while the guardian’s functions are to any extent still performed, while the property is still at all under his control, and until the accounts have been finally settled. It follows, therefore, that any conveyance, purchase, sale, contract and especially gift, by which the guardian derives the benefit, made after the termination of the legal relation but while the influence lasts, is presumed to be invalid and voidable. The burthen rests heavily upon the guardian to prove all the circumstances of knowledge, free consent, good faith, absence of influence which alone can overcome the presumption.”
It would appear, then, where fraud is charged in a dealing which appears to have been between a guardian and ward, in which dealing the guardian has profited, if it does not affirmatively appear by the bill that the influence of the relationship has been broken or is lost, that the presumption which arises against the negotiation should relieve the ward from the necessity of particularizing the facts which exhibit the fraud, for the *41burthen is upon the guardian to affirmatively show that the transaction was, in all its particulars, just and right.
The substance of the case presented by the bill here is that, after the complainant had arrived at mature age, and had become emancipated from all personal control of his guardian, and ' had assumed a hostile attitude towards that guardian by twice successfully taking legal proceedings against him to enforce his rights, and, at the very time of making the settlement and agreement complained of, was threatening another litigation with him, he met his guardian and proceeded to amicably negotiate upon the subject of the proposed litigation.
It is not asserted that the influence of the old relationship still existed. The case made is, that one of mataré years, capable of self-protection, as is evidenced by past litigation with the guardian, and who dealt in a hostile attitude, threatening another litigation, was deceived by false statements and accounts which he does not identify or particularize.
His complaint is not that there was undue influence or fraud in the execution of the agreement, but' that the defendant deceived him by false accounts and statements. He alleges that-since the negotiation he has ascertained by inquiry that the accounts and statements so vaguely complained of were wholly and entirely inaccurate and untruthful, and that instead of $565 a much larger amount is due, which he hazards the guess may be more than $4,000. I think that he should at least be required to identify the accounts and statements which he claims to have discovered to be wholly false. There is no assertion of his inability to make such an identification. On the contrary, his allegation that he has ascertained that they were entirely and wholly false, predicates a knowledge of them. To require him to identify them under such circumstances will not be the exaction of an impossibility which may deprive him of justice, but will be obedience to a dictate of common justice to the defendant, who should be fairly apprised of thát which he is to explain or deny or, admitting, deny the falsity of.
I will sustain the demurrer, with costs. The bill may be amended, if the complainant so desires.